Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.

Response to Amendment
The amendment filed 10/19/2022 has been entered. Claims 1-20 are currently pending. The previous 35 USC 101 rejection is overcome by Applicant’s amendments and comments.

Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. 
Applicant argues amendments to the claims which are similar to limitations present in the originally filed claim and rejected under 35 USC 103. Applicant merely recites multiple claim limitations and alleges that the prior art does not meet the claim limitations without further explanation or consideration of the combined teachings.
Therefore, the prior art meets the amended limitations as below, and Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
Claims 1-8, 11-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Francis, Jr. et al. (US 8,452,451) in view of Kobayashi (US 2013/0246318) and Thapliya et al. (US 2017/0266812).

Regarding claim 1: 
Francis teaches an information processing apparatus comprising: 
an action recommendation unit configured to present a recommended action recommended to a target autonomous mobile body that performs an action plan based on situation estimation (see at least column 2, line 5-42, column 3, line 38-column 4, line 18), and 
determine the recommended action based on an action history collected from a plurality of the autonomous mobile bodies (collecting data from a plurality of robots, including history of output performed, see at least Fig. 4, line 9-column 10, line 25, determining most probable response to input based on frequent actions in similar contexts, column 15, line 6-24), and on a basis of a situation summary received from a target autonomous mobile body that is a target of recommendation (see at least column 4, line 11-18).
Francis does not explicitly teach collecting data corresponding to positive feedback for a movement.
Kobayashi teaches a system and method of robotic training, including gathering data from a plurality of robotic agents to determine an action, wherein the determined action is based on a history of the plurality of robot agents and positive feedback for the actions (see at least [0331-0373]).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the cloud-based robotic learning and control system and method as taught by Francis with the well-known robotic learning technique of reward-based learning as taught by Kobayashi in order to allow for user feedback to determine correct actions to environments.
Francis further teaches taking feedback on an action into account in the analysis (see at least column 9, lines 58-64). Francis and Kobayashi both imply, but do not explicitly and clearly state that the feedback is from a user.
Thapliya teaches a system and method of human-robot interaction through natural language including determining a next robotic action based at least in part on a level of enthusiasm of a user (see at least ¶0055-0057).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cloud-based robot-human interaction learning system and method as taught by Francis with the technique of utilizing user feedback as a feedback mechanism as taught by Thapliya in order to allow for natural, intuitive interactions between the user and robot.



Regarding claim 2:
Francis further teaches wherein the action recommendation unit provides the target autonomous mobile body with control sequence data for realizing a movement corresponding to the recommended action (see at least column 17, lines 23-47).

Regarding claim 3:
Francis teaches the limitations as in claim 1 above. Francis does not explicitly teach collecting data corresponding to positive feedback for a movement.
Kobayashi teaches a system and method of robotic training, including gathering data from a plurality of robotic agents to determine an action, wherein the determined action is based on a history of the plurality of robot agents and positive feedback for the actions (see at least [0331-0373]).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the cloud-based robotic learning and control system and method as taught by Francis with the well-known robotic learning technique of reward-based learning as taught by Kobayashi in order to allow for user feedback to determine correct actions to environments.

Regarding claim 4:
Francis further teaches wherein the action recommendation unit provides the target autonomous mobile body with the control sequence data collected from another of the autonomous mobile body  (see at least column 17, lines 23-47).
Regarding claim 5:
The combination of Francis, Kobayashi, and Thapliya teaches the limitations as in claim 3 above. Kobayashi further teaches wherein the action history includes information regarding the situation summary, a movement performed by the autonomous mobile body on a basis of the situation summary, and feedback for the movement (action history, see at least ¶0242).

Regarding claim 6:
Francis teaches the limitations as in claim 1 above. Francis further teaches wherein the robot interacts with a user via natural language and identifies a user based on speech or facial recognition (see column 3, line 53- column 4, line 18). Francis is silent as to user enthusiasm. 
Thapliya teaches a system and method of human-robot interaction through natural language including determining a next robotic action based at least in part on a level of enthusiasm of a user (see at least ¶0055-0057).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cloud-based robot-human interaction learning system and method as taught by Francis with the technique of utilizing user enthusiasm as a feedback mechanism as taught by Thapliya in order to allow for natural, intuitive interactions between the user and robot.

Regarding claim 7:
The combination of Francis and Thapliya teaches the limitations as in claim 6 above. Thapliya does not explicitly teach detecting a decrease in enthusiasm degree. However, the Examiner notes that the method as taught by Thapliya adjusts an interaction and a next action based on a currently detected level of enthusiasm, so upon detecting a next enthusiasm level that is below a previous level, the next action would be adjusted accordingly, meeting the claim limitation. 

Regarding claim 8:
Francis further teaches wherein the action recommendation unit presents the recommended action on a basis of a request from the target autonomous mobile body (see at least column 8, line 30-67).

Regarding claim 11:
Francis further teaches wherein the action recommendation unit collects data registered in an object recognition dictionary included in the autonomous mobile body (see at least Fig. 5, column 11, lines 45-67, column 16, line 33-55).

Regarding claim 12:
Francis further teaches wherein the action recommendation unit collects data registered in an object recognition dictionary included in another of the autonomous mobile body, and additionally registers the data into an object recognition dictionary included in the target autonomous mobile body (see at least column 5, line 65- column 9, line 65, column 16, line 33-55).

Regarding claim 15:
Francis further teaches an analysis unit configured to perform analysis based on an action history collected from the autonomous mobile body (see at least column 8, line 64- column 9, line 64) .

Regarding claims 16-17:
Francis teaches the limitations as in claim 15 above. Francis further teaches taking feedback on an action into account in the analysis (see at least column 9, lines 58-64). Francis implies, but does not explicitly and clearly state that the feedback is from a user.
Thapliya teaches a system and method of human-robot interaction through natural language including determining a next robotic action based at least in part on a level of enthusiasm of a user (see at least ¶0055-0057).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cloud-based robot-human interaction learning system and method as taught by Francis with the technique of utilizing user enthusiasm as a feedback mechanism as taught by Thapliya in order to allow for natural, intuitive interactions between the user and robot.

Regarding claim 18:
Francis further teaches wherein the analysis unit analyzes an operation state related to the autonomous mobile body (see at least column 8, line 64- column 9, line 64).
Regarding claims 19 and 20, the combination of Francis, Kobayashi, and Thapliya teaches a method and program as in claim 1 above.

Claim Rejections - 35 USC § 103
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Francis, Kobayashi, and Thapliya as applied to claim 1 above, and further in view of Cho et al. (US 2018/0067920).

Regarding claims 9-10:
Francis teaches the limitations as in claim 1 above. Francis further teaches wherein the action recommendation unit additionally registers new data into a recognition dictionary included in the target autonomous mobile body, on a basis of a recognition failure log collected from the target autonomous mobile body (see at least Fig. 1, S510, column 11, line 18-67). Francis further teaches utilizing voice recognition to determine a commanded action from a user (see at least Fig. 6, column 12, line 13-column 13, line 58).
Francis does not explicitly teach registering new voice recognition data in a voice recognition dictionary.
Cho teaches a system and method of client and server-based voice recognition, including updating a local dictionary based on results from a recognition result from a server when the recognition fails (see at least abstract, Fig. 1, ¶0017-0021).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the object and voice recognition system and method as taught by Francis, Kobayashi, and Thapliya with the technique of updating a local dictionary when an unknown word is encountered, as suggested by Francis’ teaching of updating object recognition database, and as taught by Cho with respect to voice recognition in order to allow for faster processing of words input to the robot and to share data across multiple robotic agents to reduce learning time and effort.

	
Claim Rejections - 35 USC § 103
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Francis, Kobayashi, and Thapliya as applied to claim 1 above, and further in view of Jenkins et al. (US 2019/0122157).

Regarding claim 13:
Francis teaches the limitations as in claim 1 above. Francis is silent as to recommending maintenance.
Jenkins teaches a system and method of robotic fleet operation, including wherein the action recommendation unit transmits a notification for recommending maintenance to a user, on a basis of an analysis result of an operation state related to the target autonomous mobile body (see at least ¶0066-0067).
 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cloud-based robot-human interaction learning system and method as taught by Francis, Kobayashi, and Thapliya with the technique of recommending maintenance upon detecting a failure or other need for maintenance as taught by Jenkins in order to timely determine maintenance requirements to ensure all agents are operating correctly and the system maintains operation.

Regarding claim 14:
Jenkins further teaches wherein the action recommendation unit transmits the notification for recommending maintenance to a user, on a basis of the operation state estimated from an action failure log (broadly interpreted, any detecting, storing, and processing of an action failure constitutes a “failure log”, see at least ¶0066-0067).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RYAN J. RINK
Examiner
Art Unit 3664



/Ryan Rink/Primary Examiner, Art Unit 3664